10

11

12

13

14

15

16

17

18

19

20

21

ae

23

24

25

26

27

28

oO)

Se 2:21-cv-03998-VAP-RAO Document1 Filed 05/12/21 Pagelof4 Page ID#:1

Daniel A. Gibalevich, Esq., SBN: 217116
Rachel E. Fishenfeld, Esq., SBN: 270310
Ashley G. Soto, Esq., SBN: 303318
DAG LAW FIRM, APC

12711 Ventura Blvd, Suite 220

Studio City, California 91604

Telephone: (323) 930-2020
Facsimile: (323) 930-2225
rachel@daglawapc.com

Attorneys for Plaintiff, HERMAN EDWARDS

HERMAN EDWARDS, an individual,
Plaintiff,
V.
UNITED STATES OF AMERICA, a
Governmental Entity, EDWARD VIGARE,
an individual; and DOES 1 through 50,

Defendant(s).

 

Name ee ee ee ee ee ee ee ee” ee”

UNITED STATES DISTRICT COURT

FOR THE CENTRAL DISTRICT OF CALIFORNIA

CASE NO.: 2:21-cv-3998

COMPLAINT FOR DAMAGES FROM
PERSONAL INJURIES BASED UPON 28
U.S.C. §2674:

1) NEGLIGENCE

2) MOTOR VEHICLE

TO THE COURT AND TO ALL PARTIES HEREIN AND THEIR ATTORNEYS OF RECORD:

and each of them, as follows:

COMES NOW PLAINTIFF HERMAN EDWARDS and complains of the defendants named herein,

JURISDICTIONAL ALLEGATION

1. Jurisdiction is based on the Federal Tort Claims Act (FTCA), 28 U.S.C. §§ 1346(b), 2671 et

seq., against the United States of America, which vests exclusive subject matter jurisdiction

of Federal Tort Claims litigation in the Federal District Court.

2, Venue is proper in the Central District of California pursuant to 28 U.S.C. §§1391(b)(2)

because a substantial part of the events giving rise to this claimed occurred in said district.

 

L
PLAINTIFF’S COMPLAINT

 
Ca

10
11
12
13
14
LS
16
17
18
19
20
22
22
23
24
25
26
21

28

be 2:21-cv-03998-VAP-RAO Document1 Filed 05/12/21 Page 2of4 Page ID #:2

PARTIES
3. At all times relevant hereto Plaintiff, Herman Edwards, was a resident of Los Angeles
County, California.
4. At all times relevant hereto, the events leading up to this claim were caused by a Defendant

who was driving a United States Immigration and Customs Enforcement vehicle. The United
States of America is the proper Defendant in lieu of the United States Immigration and

Customs Enforcement.

FACTUAL ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

5, At or about 3:45 p.m. on October 22, 2020, Plaintiff, Herman Edwards, was driving his
vehicle on Compton Avenue near 118" Street in the City of Los Angeles.

6. Defendant, Edward Vigare, was driving a United States Immigration and Customs
Enforcement vehicle at the time of the incident. Defendants owned and operated a motor
vehicle in such a negligence, reckless, and dangerous manner that Defendants’ vehicle
collided with Plaintiff's vehicle, causing serious bodily injury and damage to Plaintiff.

E The collision resulted in injuries including but not limited to Plaintiff's spine, bilateral
shoulders, and bilateral knees.

8. Plaintiff timely complied with 28 U.S.C. §240(b)1 by serving the United States Postal Service
with Standard Form 95 on October 30, 2020. No response was received from the United

States Immigration and Customs Enforcement.

STATUTORY BASES OF LIABILITY AGAINST THE UNITED STATES OF AMERICA
9, This case is brought against the United States of America pursuant to 28 U.S.C. § 267/ et
seqg., commonly referred to as the ‘Federal Tort Claims Act.” Liability of the United States is
predicated specifically on 28 U.S.C. §2674 because the personal injuries and resulting
damages that form the basis of this complaint, were proximately caused by the negligence,
wrongful acts and/or omissions of employees of the United States of America through its

agency, the United States Immigration and Customs Enforcement . These employees were

2
PLAINTIFF’S COMPLAINT

 

 
Cape 2:21-cv-03998-VAP-RAO Document1 Filed 05/12/21 Page 3of4 Page ID#:3

10

a.

12

L3

14

LS

l6

17

18

Lo

20

21

22

23

24

25

26

27

28

 

10.

11.

Tz.

13.

14.

13,
16.

17.

acting within the course and scope of their office or employment, under circumstances where
the United States of America, if a private person, would be liable to the Plaintiff in the same

manner and to the same extent as a private individual under the laws of the State of California.

FIRST CAUSE OF ACTION

(FOR NEGLIGENCE AGAINST ALL DEFENDANTS)
At or about and prior to said time and place, Defendants, and each of them owned and
operated a motor vehicle in such a negligent, reckless, and dangerous manner that Defendants
collided with the Plaintiff's motor vehicle causing serious bodily injury and damage to the
Plaintiff.
As a sole, direct and proximate result of the negligence of Defendants, and each of
them, Plaintiff sustained property damage stated herein.
As a further sole, direct and proximate result of the accident herein, Plaintiff was

required to obtain medical care and attention.

SECOND CAUSE OF ACTION

(MOTOR VEHICLE AGAINST ALL DEFENDANTS)
Plaintiff is informed and believes and based thereon alleges, that at all times herein
mentioned, Defendants, and each of them, were negligent. The acts were the legal and
proximate causes of injuries and damages to Plaintiff. The acts occurred on October 22, 2020
at the intersection of Compton Avenue and East 118" Street in the City of Los Angeles.
Defendant United States of America owned the motor vehicle involved in the incident and
employed Defendant Edward Vigare who operated the motor vehicle in the course of his
employment.and
Defendant United States of America entrusted the motor vehicle to Defendant Edward Vigare.
Defendant Edward Vigare operated the motor vehicle at the time of the incident.
As a sole, direct and proximate result of the negligence of Defendants, and each of

them, Plaintiff sustained personal injuries and property damage stated herein.

3
PLAINTIFF’S COMPLAINT

 
Cage 2:21-cv-03998-VAP-RAO Document1 Filed 05/12/21 Page4of4 Page ID#:4

ce PRAYER FOR RELIEF

2 WHEREFORE, Plaintiff prays for relief as follows:

3 1. Entry of judgment in favor of Plaintiff against Defendants on all counts;
4 Bi Aware of compensatory damages adequate to compensate Plaintiff.

5 3. Granting such other and further relief as the Court deems just and proper.

7|| DATED: May 12, 2021 DAG LAWFIRM/APC

ie

/Damniel A’ Gibalevich, Esq.
LG Rachel E. Fishenfeld, Esq.

 

9 By:

11
dew
13
14
Is
16
17
18
re
20
21
22
23
24
25
26
eal

28
4

Attorneys for Plaintiff, HERMAN EDWARDS

 

PLAINTIFF’S COMPLAINT

 

 
